EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The present action is issued to correct the dependence of claim 6.
Authorization for this examiner’s amendment was given by Belinda Lee on 19 April 2022.

The application has been amended as follows: 

In claim 1, before the final period, the phrase – wherein the first notch is provided between adjacent salient poles in a circumferential direction of the rotor – has been inserted.
Claim 5 is deleted.
In claim 6, the dependence has been changed from “claim 5” to – claim 1 –.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-14 which are directed to a species non-elected without traverse.  Accordingly, claims 9-14 have been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the limitations of an impeller pump with a motor wherein a potting resin is filled around a stator which includes an insulator having a first wall portion with an annular shape with a notch recessed therefrom in an axial direction between adjacent salient poles in a circumferential direction are not shown in the prior art.  US PGPub 2015/0008769 to Uchitani et al. teaches an insulator (232) for a salient pole having a notch (63) recessed as claimed.  However the notch of Uchitani is inextricably tied to the circumferential location of the corresponding pole, rather than between adjacent poles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        11 May 2022